Citation Nr: 1821710	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to ionizing radiation exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. A Notice of Disagreement (NOD) was filed in January 2013. A Statement of the Case (SOC) was issued in September 2013. A substantive appeal (VA Form-9) was filed in November 2013. A Supplemental Statement of the Case (SSOC) was issued in November 2017.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in October 2015. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran was not diagnosed or treated for a lung disorder in service, and his lung disorder is unrelated to an injury, disease or event in service, including exposure to ionizing radiation.



CONCLUSION OF LAW

The criteria for establishing service connection for a lung disorder, as due to ionizing radiation exposure, have not been met. 38 U.S.C. §§ 1131, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

In an August 2012 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In October 2015, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For cases involving radiation, service connection can be established in three ways. First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

The Veteran contends that his diagnosed lung disorder is the result of his exposure to ionizing radiation in service. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a lung disorder, variously diagnosed as bilateral lung fibrosis, interstitial lung disease, and usual interstitial pneumonia.  

The Veteran's July 1956 enlistment examination report of medical history indicated that the Veteran had Pertussis at age 4-5. The Veteran endorsed "yes" for whooping cough and a tumor, growth, cyst, and/or cancer.  Further review of STRs indicate that on the July 1956 enlistment examination report of medical history, the Veteran endorsed "no" for shortness of breath and chronic cough. The Veteran signed a statement asserting that he never had asthma and was not concealing any disease or disability prior to enlistment. An October 1957 examination report and the July 1958 separation examination report indicated that the Veteran's lungs and chest were normal. 

Service records substantiate in-service exposure to ionizing radiation. The remaining inquiry is whether the Veteran's lung disorder is a result of in-service ionizing radiation exposure. 

Pursuant to 38 C.F.R § 3.311(b), presumptive service connection may be established for certain radiogenic diseases, that manifested at any time after in-service exposure to ionizing radiation. For claims other than those involving alleged participation in atmospheric nuclear testing or certain alleged Hiroshima or Nagasaki participation, a request will be made for any available records concerning the veteran's exposure to radiation, which may include the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141). All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible. If it is determined that the veteran was exposed to ionizing radiation as claimed and that the veteran developed a "radiogenic disease" within the prescribed time frame, the claim will be referred to the Under Secretary for Benefits for further consideration. Lung fibrosis, interstitial lung disease, and usual interstitial pneumonia are not listed as radiogenic diseases. 

An August 2010 CT scan revealed that the Veteran's symptomatology was consistent with upper interstitial pneumonia. On VA outpatient treatment in January 2011 the Veteran was diagnosed with bilateral lung fibrosis.  In January 2012, the Veteran was diagnosed with usual interstitial pneumonia pattern fibrosis. 

On an August 2012 Radiation Risk Activity Information sheet, the Veteran reported that he was exposed to radiation from atmospheric detonation of a nuclear device in March/April 1957 at Yucca Flats, Nevada. The Veteran reported that he wore a dosimetry badge and was in a trench when a nuclear device was detonated. The Veteran remained in the explosion area for "at least a day."  The Veteran denied any exposure to radiation or any cancer causing agents in his civilian occupation after separation from service. The Veteran worked at Dubuque Packing Company, slaughtering hogs, until the plant closed several years later. The Veteran reported that chest x-rays were the only exposure to radiation from a medical source. 

In a January 2013 NOD statement, the Veteran asserted that the Mayo Clinic and other hospitals "show that interstitial lung disease can be due to exposure to radiation." The statement included a quote, "in August 1957, troop exercises conducted near the ground near shot "Smoky" exposed over 3,000 servicemen to relatively high levels of radiation," with no reference to the source of the quote.  In a November 2013 VA Form-9 statement, the Veteran reiterated his radiation exposure at Yucca Flats, Nevada and that he was informed that it was "too hot" and to "get out of the area at once."

A January 2015 VA treatment note listed a "solitary nodule of lung" on the Veteran's active problem list. A May 2015 respiratory conditions disabilities benefits questionnaire (DBQ), completed by the Veteran's private physician, indicated that the Veteran was diagnosed with interstitial lung disease, post inflammatory pulmonary fibrosis (onset in 2011) and pulmonary nodule (onset in November 2014). The Veteran reiterated that he was exposed to radiation at Yucca Flats, Nevada in the 1950s. 

During the September 2015 Board hearing, the Veteran reiterated the circumstances of his in-service radiation exposure. The Veteran reported that he has had difficulty breathing for the past 15-20 years and that he has "used oxygen" for the preceding 8 years. The Veteran denied any radiation exposure after service. 

A December 2012 Naval Dosimetry Center response indicated that a review of the exposure registry revealed no reports of the Veteran's occupational exposure to ionizing radiation during service.  The Center explained that the information reflected data held in the Naval Exposure Registry. 

The Veteran was afforded a VA respiratory conditions examination in February 2017. The Veteran's interstitial lung disease, pulmonary fibrosis diagnosis was confirmed. The examiner rendered the clinical assessment that it is at least as likely as not that the Veteran's current lung condition of pulmonary fibrosis is etiologically related to radiation exposure described in nuclear tests performed in Nevada in the 1950s. The rationale being that pulmonary fibrosis is a well-established consequence of radiation exposure.  The examiner explained that the Veteran's current lung condition is known to have a strong association with radiation. In fact, pulmonary fibrosis is a leading concern of radiation treatments used to treat cancers of the chest. 

The VA examiner explained that a review of some of the occupational exposures associated with pulmonary fibrosis was published in Proceedings of the American Thoracic Society, vol. 3 (4), June 2006. This review includes weak associations with several factors, mostly inhalation exposures, such as wood dust, silica, welding fumes, asbestos, sand/stone, and livestock. Of these exposures, the Veteran, as a former farmer and employee of a slaughterhouse, had exposure to livestock. He had exposure to birds in his house as well. In the ATS study, this would double his risk. However, this very uncommon disease only occurs in 6-32 per 100,000 persons, or 0.6-0.32 percent of people. So, doubling the risk for a very rare occurrence would still make it unlikely that fibrosis could be due to a specific cause. These numbers are for what is termed "idiopathic" pulmonary fibrosis, i.e. those cases not attributable to a specific cause. When discussing specific causes of pulmonary fibrosis, such as radiation induced fibrosis (secondary to purposeful radiation given for malignancies), the numbers jump to 5-15. From this cancer related information, we can extrapolate to say that we are certain that exposure to radiation is a risk for pulmonary fibrosis, which is delayed scarring from lung inflammation. The amount of risk would be dose and duration dependent. The examiner asserted that he did not have the Veteran's radiation dose and duration of his exposure when providing his medical assessment. 

The examiner determined that given his knowledge base establishing risk and known pathogenesis of the condition, and a precedent in the medical literature attributing the Veteran's condition by specialists to ionizing radiation exposure, it stands to reason that it is at least as likely as not that the Veteran's condition is attributable to his service. The examiner emphasized that the confidence of his medical opinion is limited only by a lack of dose information available in the STRs and other records. The examiner explained that he considered the Veteran's description of events and the Radiation Risk Activity Information sheet, establishing his proximity to nuclear tests in 1957. 

In March 2017, the RO contacted the Defense Threat Reduction Agency (DTRA) and requested verification of the Veteran's participation in radiation risk activities. In an August 2017 response, DTRA confirmed the Veteran's participation in Operation PLUMBOB, a U.S. atmospheric nuclear test series conducted at the Yucca Flats, Nevada test site in 1957.  According to DTRA, the reported doses are based on worst-case parameters and assumptions. The maximum doses are much higher than doses that were estimated in previous radiation assessments, thus providing maximum benefit of the doubt to the veteran and ensuring that the reported doses are not less than actual doses. During Operation PLUMBOB, the Veteran could have received an external gamma dose of 16 REM; an external neutron dose of 0.5 REM; an internal committed dose to the lung (alpha) of 1 REM and an internal committed dose to the lung (beta + gamma) of 3 REM. 

The February 2017 VA examiner asserted that his medical opinion was limited by the lack of dose information available in the STRs and other records. In light of this, the RO requested that the examiner review the March 2017 DTRA dose estimate and provide an addendum medical opinion. In a November 2017 medical opinion, the VA examiner determined that it is less likely than not that the Veteran's lung disorder is a result of his in-service radiation exposure. The examiner explained that given the Veteran's radiation dose is estimated as 1 REM alpha particle and 3 REM beta and gamma particles, the absorbed dose in the body by the lung using known, validated methods, the examiner has a better sense of how much damage might have been caused, or how much risk it might carry.    

The examiner noted that while humans will vary in sensitivity to radiation, a useful context is to consider natural radiation from normal living on planet earth (sunlight,    cosmic, soil sources such as radon, is generally considered to be about 1 REM for three years. The Veteran's absorption of 3 REMs would be approximately 9-10 years of what we experience as background radiation exposure, but all at once. The examiner offered another analogy that an average chest x-ray causes 0.01 REM of absorbed radiation.  The Veteran's nuclear testing in Nevada would be the equivalent of 300 x-rays in one day, or the equivalent of 3 whole body CT scans in one day. 

The examiner ultimately determined that, with the above contexts in mind, it is less likely than not that there is a direct link between the Veteran's exposure of 3 REM of radiation during Operation PLUMBOB and his lung condition. The examiner based this on the new dosing information and comparison of the Veteran's dose of radiation exposure to how medical professionals think about exposures such as medical testing or background radiation. While the amount the Veteran was exposed to is not trivial, it is also not such an extraordinary quantity, compared to other common exposures to be likely to have caused pulmonary fibrosis, a condition which is considered associated to radiation, but not typical for radiation injury.  The examiner explained that generally, doses of radiation less than 10 REM are described as "low level radiation" and doses greater than 10 REM are described as "high level radiation."

Based upon a preponderance of the evidence of record, the Board finds that the Veteran's lung disorder is not attributable to his in-service exposure to ionizing radiation and service connection must be denied. In so finding, the Board considers the STRs which indicate that the Veteran was not diagnosed with a lung disorder or treated for any abnormalities attributed to a lung disorder in service. The Board also considers the November 2017 VA medical opinion. A review of the evidence indicates that the Veteran was exposed to low levels of radiation during Operation PLUMBOB in service. However, the VA examiner rendered the clinical assessment that the Veteran's estimated dose of radiation was not an "extraordinary quantity" compared to common exposures more likely to have caused the Veteran's lung disorder. The examiner expounded on the fact that the Veteran's pulmonary fibrosis can be associated with radiation exposure, but it is "not a typical radiation injury." The examiner noted that humans will vary in sensitivity to radiation and that natural radiation from sunlight and radon is generally 1 REM for three years. The Veteran's dose of 3 REM is considered a relatively low dose. Ultimately, the examiner determined that the Veteran's lung disorder is not a result of his in-service radiation exposure as his radiation dose was less than 10 REM and considered a low-dose exposure. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). The VA examiner reviewed the Veteran's claims file, considered his estimated dose of ionizing radiation, conducted an in-person examination and provided the basis for his medical assessment. As such, the November 2017 medical opinion is afforded significant probative value as it speaks to the issue at hand, the nexus between the Veteran's lung disorder and his in-service exposure to ionizing radiation. 

Furthermore, the clinical evidence of record indicated that an August 2010 CT scan was consistent with upper interstitial pneumonia. The Veteran was diagnosed with bilateral lung fibrosis in January 2011. The clinical evidence indicates that the Veteran was not diagnosed with a lung disorder until more than 50 years after his separation from military service.  

With regards to the Veteran's lay assertions, the Board acknowledges the Veteran's belief that he is entitled to service connection for a lung disorder due to exposure to ionizing radiation. However, the Veteran's assertions regarding his radiation exposure is outweighed by the probative evidence found in the August 2017 DTRA dose estimation and November 2017 medical opinion. The Veteran's intuition as to his level of exposure is not sufficient to outweigh the official dose estimate which is based on scientific evidence, and the VA examiner's expertise, which did not attribute the Veteran's lung disorder to his low-dose radiation exposure.    
  
For the foregoing reasons, the Board finds that service connection for a lung disorder, to include as secondary to ionizing radiation exposure must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a lung disorder, to include as secondary to ionizing radiation exposure, is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


